Sullivan, J.,
concurs in a separate memorandum as follows: While I agree with the disposition reached by the court in reinstating the complaint, I write to express my view as to the case against Colgate-Palmolive. Since the lease provision requiring the landlord to maintain the “[b]uilding and the [p]remises and the fixtures and appurtenances therein” does not relieve the tenant of its common-law duty to maintain the premises in a reasonably safe condition (Zito v 241 Church St. Corp., 223 AD2d 353 [1996]; Chadis v Grand Union, 158 AD2d 443 [1990]), Colgate-Palmolive is not entitled to summary judgment dismissing the complaint and all cross claims against it. For that reason, and that reason alone, I concur in the denial of Colgate-Palmolive’s motion.